OPINION — AG — **** OPTICAL SUPPLIERS — PROHIBITED FROM ADVERTISING **** ADVERTISEMENTS IN ANY NEWSPAPER, TELEPHONE DIRECTORY; OR EMPLOYING MULTIPLE OR DIVERSE LISTINGS; OR EMPLOYING BOLDFACE TYPE LISTINGS IN TELEPHONE DIRECTORIES; OR SOLICITING THE PUBLIC IN ANY MANNER; OR EMPLOYING OR ENGAGING A PUBLIC RELATION FIRM OR ANY AGENT FOR PROMOTIONAL PURPOSES OR REPRESENTING OR HOLDING THEMSELVES OUT TO THE PUBLIC TO DO ANY OF THE ACTS LISTED IN SAID STATUTES. CITE: 59 O.S. 1961 943 [59-943], 59 O.S. 1961 942 [59-942] (LARRY L. FRENCH)